t c memo united_states tax_court travis c tinney and amanda a tinney petitioners v commissioner of internal revenue respondent docket no filed date travis c tinney pro_se randall b childs for respondent memorandum findings_of_fact and opinion morrison judge the respondent issued a notice_of_deficiency determining a dollar_figure deficiency in the petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for the tax_year unless otherwise indicated all section references are to the internal_revenue_code as in effect for the tax_year the respondent is referred to as the irs the petitioners are referred to as travis tinney and amanda tinney collectively tinneys after concessions by the parties the issues for decision are whether the tinneys failed to report dollar_figure of gross_receipts on schedule c profit or loss from business whether the tinneys are entitled to deduct dollar_figure in schedule c car and truck expenses disallowed in the notice_of_deficiency whether the tinneys are entitled to dollar_figure in miscellaneous_itemized_deductions claimed on schedule a itemized_deductions of their return and whether the tinneys are liable for the accuracy-related_penalty pursuant to sec_6662 1the tinneys reported dollar_figure in gambling income on their return the notice_of_deficiency determined that their gambling income was dollar_figure resulting in an adjustment of dollar_figure the tinneys have conceded they had dollar_figure in gambling income the irs has conceded that they are entitled to an itemized_deduction for dollar_figure in gambling expenses this concession is reflected on page of the transcript of the proceedings of date the tinneys also reported dollar_figure in short-term_capital_gains the notice_of_deficiency determined they had short-term_capital_gains of dollar_figure resulting in an adjustment of dollar_figure the irs conceded this adjustment and agrees with the amount reported on the return findings_of_fact some facts have been deemed admitted under tax ct r pract proc f and are so found the tinneys resided in florida at the time the petition was filed travis tinney was self-employed in the construction industry during amanda tinney his wife was a homemaker the tinneys filed a form_1040 u s individual_income_tax_return for an accountant prepared the return which included a schedule c and a schedule a the tinneys did not review the return before signing it the adjustments in the notice_of_deficiency are summarized in the table below adjustments in the notice_of_deficiency except computational adjustments item as reported on the return irs adjustments total after adjustments gross_receipts from travis tinney’s schedule c business dollar_figure dollar_figure dollar_figure gambling income short-term_capital_gain car and truck expense deductions total mileage insurance repairs and maintenance schedule a other expenses the case was tried in tampa florida big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- opinion one procedural matter requires attention before we proceed to the merits of this case when the case was called for trial amanda tinney did not appear nor was there any appearance on her behalf travis tinney did appear as travis tinney had no authority to represent his wife and there was no other appearance by her or on her behalf the court will on its own motion dismiss her from this case for lack of prosecution a decision will be entered against amanda tinney for a deficiency and a penalty in the same amounts as those ultimately determined against travis tinney the taxpayer generally bears the burden of proving by a preponderance_of_the_evidence that the irs’s determinations in the notice_of_deficiency are incorrect tax ct r pract proc a 290_us_111 138_tc_382 under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof rests on the irs as to that factual issue the tinneys have not established their compliance with the requirements of sec_7491 they bear the burden_of_proof with respect to the deficiency determined in the deficiency_notice see tax ct r prac proc a whether the tinneys failed to report dollar_figure of schedule c gross_receipts the tinneys attached a schedule c to their return for travis tinney’s construction business travis tinney operated they reported gross_receipts of dollar_figure the facts deemed established show that the tinneys failed to report dollar_figure in gross_receipts we hold that the tinneys failed to report dollar_figure in gross_receipts for travis tinney’s construction business whether the tinneys are entitled to an dollar_figure deduction for schedule c car and truck expenses disallowed in the notice_of_deficiency on the schedule c the tinneys claimed deductions of dollar_figure for car and truck expenses dollar_figure for insurance and dollar_figure for repairs and maintenance these deductions--which total dollar_figure--related to an f-350 truck that travis tinney used for business purposes according to the return the dollar_figure in the car 2it has been deemed admitted that the bank_deposits analysis the irs performed showed that the tinneys had unexplained bank_deposits of dollar_figure and that this amount should have been but was not reported as gross_receipts at the trial the court told travis tinney that it would consider vacating its order deeming these facts established if it were shown that those facts should not be deemed admitted but he did not challenge the accuracy of the deemed facts if a taxpayer fails to keep adequate_records the irs may reconstruct the taxpayer’s income by any reasonable method that clearly reflects income see eg sec_446 348_us_121 one acceptable method is the bank_deposits method 102_tc_632 96_tc_858 aff’d 959_f2d_16 2d cir bevan v commissioner tcmemo_1971_312 aff’d 472_f2d_1381 6th cir this method assumes that if a taxpayer is engaged in an income-producing activity and makes deposits to bank accounts then those deposits less amounts identified as nonincome items constitute taxable_income see clayton v commissioner t c pincite the record is devoid of any books_or_records of the receipts and expenses of travis tinney’s construction business and truck category was equal to big_number miles multiplied by a business_use_percentage of multiplied by a standard mileage rate of dollars per mile the notice_of_deficiency allowed only a dollar_figure deduction for the expenses for the f-350 truck which was calculated using the mileage method thus the notice_of_deficiency disallowed dollar_figure of the dollar_figure deduction the tinneys claimed in the car and truck category it completely disallowed the dollar_figure deduction claimed for insurance and it completely disallowed the dollar_figure deduction claimed for repairs and maintenance the total disallowance was dollar_figure dollar_figure dollar_figure dollar_figure the tinneys presented no documentary_evidence or testimony regarding the disallowed f-350 truck expenses therefore they have not met their burden_of_proof we hold that they cannot deduct the dollar_figure in disallowed expenses whether the tinneys are entitled to dollar_figure in schedule a miscellaneous_itemized_deductions claimed on their return on their schedule a the tinneys entered dollar_figure as other expenses under miscellaneous_itemized_deductions a statement attached to the schedule a gave the following details 3truck expenses are subject_to the strict substantiation requirements of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date the tinneys have failed to satisfy their burden_of_proof even without considering the effect of the strict substantiation requirements description seminars travel lodging mileage--land investments legal fees--land investments listing fees--land investmen sic telephone--land investments fax line--land investments internet--land investments postage--land investments hometown remodelers parking tolls marketing--land investments advertising total amount dollar_figure big_number big_number big_number big_number big_number big_number at trial travis tinney testified that the dollar_figure was the total expense of repairing and rehabilitating rental properties that the tinneys owned one of these properties travis tinney testified wa sec_1315 florida avenue in st cloud florida he introduced no documents to support the deductibility of the dollar_figure in expenses 4the income and expenses from rental properties are required to be reported on schedule e supplemental income and loss see form_1040 line but no schedule e was attached to the tinneys’ form_1040 to the extent the dollar_figure constitutes travel_expenses no deduction is available because there is no evidence corroborating travis tinney’s testimony see sec_274 as for the nontravel expenses there is insufficient information on which to base an estimate of any deductible amount therefore no deduction can be allowed for nontravel expenses see 245_f2d_559 5th cir vanicek v commissioner t c big_number whether the tinneys are liable for the accuracy-related_penalty pursuant to sec_6662 the irs determined that the tinneys are liable for an accuracy-related_penalty pursuant to sec_6662 and b and for negligence or substantial_understatement_of_income_tax the irs bears the burden of production with respect to this penalty see sec_7491 to meet this burden the irs must produce evidence establishing that it is appropriate to impose this penalty once the irs has done so the burden_of_proof is upon the tinneys see 116_tc_438 negligence includes a failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return see sec_6662 sec_1 b income_tax regs negligence also includes the failure to keep adequate books_and_records or substantiate items properly see sec_1_6662-3 income tax regs the tinneys did not maintain adequate_records of the disputed items and they did not review the return before filing it the irs has carried its burden of production with respect to the sec_6662 penalty for negligence for the same reasons we conclude there was no reasonable_cause for the underpayment and the tinneys did not act in good_faith see sec_6664 the accuracy-related_penalty does not apply with respect to any underpayment for which it is shown that the taxpayer has reasonable_cause and acted in good_faith we hold that the tinneys are liable for a sec_6662 penalty for negligence to reflect the foregoing decision will be entered under rule with respect to travis c tinney and an appropriate order and decision will be entered with respect to amanda a tinney
